DISMISS; and Opinion Filed May 16, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01652-CV

                         NRG & ASSOCIATES, LLC, Appellant
                                      V.
                       VND CLOTHING COMPANY, INC., Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05755

                             MEMORANDUM OPINION
                        Before Justices Moseley, O'Neill, and FitzGerald
                                   Opinion by Justice O'Neill
       Appellant’s brief in this case is overdue. By postcard dated March 17, 2014, we notified

appellant the time for filing its brief had expired. We directed appellant to file both appellant’s

brief and an extension motion within ten days. We cautioned appellant that failure to file

appellant’s brief and an extension motion would result in the dismissal of this appeal without

further notice. To date, appellant has not filed its brief, an extension motion, or otherwise

corresponded with the Court regarding the status of appellant’s brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
131652F.P05                                         JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

NRG & ASSOCIATES, LLC, Appellant                      On Appeal from the 116th Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-01652-CV        V.                          Trial Court Cause No. DC-13-05755.
                                                      Opinion delivered by Justice O'Neill.
VND CLOTHING COMPANY, INC.,                           Justices Moseley and FitzGerald
Appellee                                              participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee VND CLOTHING COMPANY, INC. recover its costs of
this appeal from appellant NRG & ASSOCIATES, LLC.


Judgment entered this 16th day of May, 2014.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O'NEILL
                                                     JUSTICE




                                               –2–